




First Amendment to the
MeadWestvaco Corporation Deferred Income Plan
(2007 Restatement)


The MeadWestvaco Corporation Deferred Income Plan is hereby amended, effective
September 1, 2013, as follows:


1.    Section 4.01(b)(3) is deleted in its entirety and replaced with the
following:


(3)    With the exception of an individual who becomes an Eligible Employee in
October, for the first Plan Year in which an individual becomes an Eligible
Employee, such eligible Employee’s properly executed Deferral Election must be
delivered to the Plan’s recordkeeper no later than the last day of the month
immediately following the first day of employment or the effective date of the
individual’s promotion. For the first Plan Year in which an individual becomes
an Eligible Employee in October, if such Eligible Employee has not been eligible
to participate in any other 409A Account Plan, such Eligible Employee’s properly
executed Deferral Election must be delivered to the Plan’s recordkeeper during
Open Enrollment of the Plan Year in which he became an Eligible Employee. The
Deferral Election for the first Plan Year in which an individual becomes an
Eligible Employee applies only to compensation for services performed after such
Deferral Election is delivered to the recordkeeper, and is irrevocable during
such Plan Year.


* * * * *








--------------------------------------------------------------------------------








IN WITNESS WHEREOF the undersigned has executed this First Amendment to the
MeadWestvaco Corporation Deferred Income Plan on this 22nd day of August, 2013.






/s/ Linda V. Schreiner    
Linda V. Schreiner
Senior Vice President
Commercial Excellence, Marketing and
Design, HR, Communications,    
MeadWestvaco Foundation




APPROVALS


LAW DEPARTMENT






By     /s/ Maria P. Rasmussen    
Maria P. Rasmussen
Associate General Counsel




FILED: August 26, 2013


By     /s/ John J. Carrara        
John J. Carrara
Associate General Counsel and Assistant Secretary










